                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                    8:21CR112

       vs.
                                                                    ORDER
MARTIN ALONZO CASTRO,

                     Defendant.


       THIS MATTER is before the court on the motion of Rebecca J. Smith to withdraw as
counsel for the defendant, Martin Alonzo Castro (Filing No. 70). Chinedu Igbokwe has filed an
entry of appearance as retained counsel for Martin Alonzo Castro.         Therefore, Rebecca J.
Smith’s motion to withdraw (Filing No. 70) will be granted.
       Rebecca J. Smith shall forthwith provide Chinedu Igbokwe any discovery materials
provided to the defendant by the government and any such other materials obtained by Rebecca
J. Smith which are material to Martin Alonzo Castro’s defense.
       The clerk shall provide a copy of this order to Chinedu Igbokwe.
       IT IS SO ORDERED.

       Dated this 25th day of May, 2021.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
